Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

    JANICE STONE,

        Plaintiff,                                     CASE NO.:

    -VS-

    NAVIENT SOLUTIONS, LLC,

        Defendant.
                                          /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

           COMES NOW Plaintiff, Janice Stone, by and through the undersigned counsel,

    and sues Defendant, NAVIENT SOLUTIONS, LLC, and in support thereof respectfully

    alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

    (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq.

    (“FCCPA”).

                                       INTRODUCTION

           1.        The TCPA was enacted to prevent companies like Defendant from

    invading American citizen’s privacy and prevent abusive “robo-calls.”

           2.        “The TCPA is designed to protect individual consumers from receiving

    intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

    S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

           3.        “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

    scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

    at night; they force the sick and elderly out of bed; they hound us until we want to rip the


                                                 1
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 11




    telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

    intended to give telephone subscribers another option: telling the autodialers to simply

    stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

            4.        According     to   the   Federal   Communications    Commission     (FCC),

    “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

    200,000 complaints each year – around 60 percent of all the complaints…Some private

    analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

    month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

    robocalls-spoofing.

                                    JURISDICTION AND VENUE

            5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

    ($75,000.00) exclusive of attorney fees and costs.

            6.        Jurisdiction and venue for purposes of this action are appropriate and

    conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

    violations of the TCPA.

            7.        Subject matter jurisdiction, federal question jurisdiction, for purposes of

    this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

    district courts shall have original jurisdiction of all civil actions arising under the

    Constitution, laws, or treaties of the United States; and this action involves violations of

    47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

    and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)




                                                    2
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 11




            8.      The alleged violations described herein occurred in Broward County,

    Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2)

    as it is the judicial district in which a substantial part of the events or omissions giving

    rise to this action occurred.

                                       FACTUAL ALLEGATIONS

            9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

    the city of Plantation, Broward County.

            10.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

            11.     Plaintiff is an “alleged debtor.”

            12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

    F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

    Cir. 2014).

            13.     Defendant is a corporation with its principal place of business located at

    2001 Edmund Halley Drive, Reston, Virginia 20191 and which conducts business in the

    State of Florida through its registered agent, Corporate Service Company, located at 1201

    Hays Street, Tallahassee, Florida 32301.

            14.     The debt that is the subject matter of this Complaint is a “consumer debt”

    as defined by Florida Statute §559.55(6).

            15.     Defendant called Plaintiff on Plaintiff’s cellular telephone approximately

    400 times in an attempt to collect a debt.

            16.     Defendant attempted to collect an alleged debt from Plaintiff by this

    campaign of telephone calls.



                                                   3
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 11




           17.     Some or all of the calls the Defendant made to Plaintiff’s cellular

    telephone number were made using an “automatic telephone dialing system” which has

    the capacity to store or produce telephone numbers to be called, using a random or

    sequential number generator (including but not limited to a predictive dialer) or an

    artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

    227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that she knew it was an

    autodialer because of the vast number of calls she received and because she heard a pause

    when she answered her phone before a voice came on the line and/or she received

    prerecorded messages from Defendant.

           18.     Plaintiff believes the calls were made using equipment which has the

    capacity to store numbers to be called and to dial such numbers automatically.

           19.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

    number (954) ***-5250, and was the called party and recipient of Defendant’s calls.

           20.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

    cellular telephone (954) ***-5250 in an attempt to collect on a consumer loan.

           21.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

    the calls were being initiated from, but not limited to, the following number: (386) 269-

    0863; and when those numbers are dialed, an artificial voice answers and identifies the

    numbers as belonging to Defendant.

           22.     On several occasions over the last four (4) years Plaintiff instructed

    Defendant’s agent(s) to stop calling her cellular telephone.




                                                  4
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 11




            23.    On or about February 2019, Plaintiff communicated with Defendant from

    her aforementioned cellular telephone number and instructed Defendant’s agent to cease

    calling her numbers.

            24.    Each subsequent call Defendant made to Plaintiff’s aforementioned

    cellular telephone and landline telephone was done so without the “express consent” of

    Plaintiff.

            25.    Each subsequent call Defendant made to Plaintiff’s aforementioned

    cellular telephone and landline telephone was knowing and willful.

            26.    Despite clearly and unequivocally revoking any consent Defendant may

    have believed they had to call Plaintiff on her cellular telephone, Defendant continues to

    place automated calls to Plaintiff.

            27.    Plaintiff’s numerous conversations with Defendant’s agent/representative

    over the telephone wherein she demanded a cessation of calls were in vain as Defendant

    continues to bombard him with automated calls unabated.

            28.    Defendant intentionally harassed and abused Plaintiff on numerous

    occasions by calling several times during one day, and on back to back days, with such

    frequency as can reasonably be expected to harass.

            29.    Plaintiff even received harassing phone calls from Defendant at her work

    number, (954) ***-1275.

            30.    Often times, during her regular work hours, Defendant would call

    Plaintiff’s work number multiple times in a single day in an effort to harass and annoy

    Plaintiff into paying.



                                                5
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 11




            31.     On or about July 2019, Defendant called Plaintiff’s work number, and

    humiliated Plaintiff by talking to Plaintiff’s colleague, demanding that Plaintiff come to

    the phone.

            32.     Defendant’s incessant calling would often divert Plaintiff’s attention away

    from her job as a realtor, so much so that her supervisor admonished Plaintiff as a result

    of the phone calls.

            33.     Defendant failed to acknowledge Plaintiff’s repeated requests and

    continued to interfere with Plaintiff during her work hours, calling sometimes weekly and

    during regular work hours.

            34.     Defendant’s incessant calling is the kind of action that one would

    reasonably expect to abuse or harass Plaintiff.

            35.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice to individuals just as it did to the Plaintiff’s

    cellular telephone in this case.

            36.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s

    cellular telephone in this case.

            37.     Defendant has a corporate policy to use an automatic telephone dialing

    system or a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in

    this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.




                                                   6
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 11




            38.     Defendant’s corporate policy is structured so as to continue to call

    individuals like Plaintiff, despite these individuals explaining to Defendant they wish for

    the calls to stop.

            39.     Defendant has numerous other federal lawsuits pending against it alleging

    similar violations as stated in this Complaint.

            40.     Defendant has numerous complaints across the country against it asserting

    that its automatic telephone dialing system continues to call despite requested to stop.

            41.     Defendant has had numerous complaints from consumers across the

    country against it asking to not be called; however, Defendant continues to call the

    consumers.

            42.     Defendant’s corporate policy provided no means for Plaintiff to have her

    number removed from Defendant’s call list.

            43.     Defendant has a corporate policy to harass and abuse individuals despite

    actual knowledge the called parties do not wish to be called.

            44.     Not a single call placed by Defendant to Plaintiff were placed for

    “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

            45.     Defendant willfully and/or knowingly violated the TCPA with respect to

    Plaintiff.

            46.     From each and every call placed without consent by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

    upon her right of seclusion.




                                                  7
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 8 of 11




           47.     From each and every call without express consent placed by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of her cellular telephone

    line and cellular phone by unwelcome calls, making the phone unavailable for legitimate

    callers or outgoing calls while the phone was ringing from Defendant’s calls.

           48.     From each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.

    For calls she answered, the time she spent on the call was unnecessary as she repeatedly

    asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

    unlock the phone and deal with missed call notifications and call logs that reflected the

    unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

    phone, which are designed to inform the user of important missed communications.

           49.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff.

    For calls that were answered, Plaintiff had to go to the unnecessary trouble of answering

    them. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

    with missed call notifications and call logs that reflected the unwanted calls. This also

    impaired the usefulness of these features of Plaintiff’s cellular phone, which are designed

    to inform the user of important missed communications.

           50.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

    phone’s battery power.




                                                 8
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 9 of 11




            51.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

    phone or network.

            52.     Each and every call placed without express consent by Defendant to

    Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

    cellular phone and her cellular phone services.

            53.     As a result of the calls described above, Plaintiff suffered an invasion of

    privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

    nervousness, embarrassment, distress and aggravation.

                                            COUNT I
                                     (Violation of the TCPA)

            54.     Plaintiff fully incorporates and re-alleges paragraphs 1 through 53 as if

    fully set forth herein.

            55.     Defendant willfully violated the TCPA with respect to Plaintiff, especially

    for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

    notified Defendant that she wished for the calls to stop.

            56.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

    cellular telephone using an automatic telephone dialing system or prerecorded or artificial

    voice without Plaintiff’s prior express consent in violation of federal law, including 47

    U.S.C § 227(b)(1)(A)(iii).

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

    triable and judgment against Defendant for statutory damages, punitive damages, actual




                                                  9
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 10 of 11




     damages, treble damages, enjoinder from further violations of these parts and any other

     such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

             57.     Plaintiff fully incorporates and re-alleges paragraphs 1 through 53 as if

     fully set forth herein

             58.     At all times relevant to this action Defendant is subject to and must abide

     by the laws of the State of Florida, including Florida Statute § 559.72.

             59.     Defendant has violated Florida Statute § 559.72(7) by willfully

     communicating with the debtor or any member of her or her family with such frequency

     as can reasonably be expected to harass the debtor or her or her family.

             60.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging

     in other conduct which can reasonably be expected to abuse or harass the debtor or any

     member of her or her family.

             61.     Defendant’s actions have directly and proximately resulted in Plaintiff’s

     prior and continuous sustaining of damages as described by Florida Statute § 559.77.

             WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

     triable and judgment against Defendant for statutory damages, punitive damages, actual

     damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

     any other such relief the court may deem just and proper.

                                                   Respectfully submitted,

                                                   /s/ John Distasio
                                                    John Distasio, Esq.
                                                    Morgan & Morgan Tampa, P.A.


                                                  10
Case 0:19-cv-62294-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 11 of 11




                                            One Tampa City Center
                                            201 N. Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Tele: (813) 223-5505
                                            Fax: (813) 223-5402
                                            Florida Bar #: 96328
                                            Attorney for Plaintiff




                                       11
